DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0222491 to Tomkins et al. (hereinafter Tomkins) in view of US 2015/0124826 to Edsall et al. (hereinafter Edsall).

In regard claim 6, Tomkins teaches or discloses a traffic transmission method implemented by a source switch in a data center network (DCN) (see Fig. 2, paragraph [0047], the network 50 can include a data center), the traffic transmission (see paragraph [0047], the data flow for the OTT content is from the site 54 through the metro node 56 and the head end 58 to the end user 52) method comprising:
receiving target traffic from a server (see paragraphs [0047], and [0049], the site 54 can include an origin server 60 hosting the OTT content, one or more routers/switches 62, and a network element 64.At the end user 52, a Set Top Box 80 or equivalent is communicatively coupled to the ONT 76 for receiving the OTT content);
determining a target transmission path from the source switch to a destination switch based on a pre-stored transmission path set (see paragraphs [0069], [0109], and [0110], the optimization platform 40 can use the detailed flow information to map out the path that flow would traverse over the network topology and examine each of the network and compute components along the path. Determining a set of all streams traversing each network port (step 428), aggregating QoE for all streams in each stream set (step 430), assessing impact of port QoS on QoE of  its stream set (step 432), and sorting ports in order of impact of stream set QoE (step 434). Determine the route (sequence of traversed ports) from source to destination for each stream),  
sending the target traffic to the destination switch over the target transmission path (see Fig. 2, paragraphs [0047], and [0049], the network 50 illustrates one configuration to deliver an OTT content stream to the end user 52. Components in the network 50 can include a data center/cloud site 54, a metro node 56, a captive office/head end 58, and the end user 52. The data flow for the OTT content is from the site 54 through the metro node 56 and the head end 58 to the end user 52. The site 54 can include an origin server 60 hosting the OTT content, one or more routers/switches 62, and a network element 64. The origin server 60 provides the OTT content through the one or more routers/switches 62 to the network element 64).
Tomkins may not explicitly teach or disclose the pre-stored transmission path set comprises a transmission path between every two switches in the DCN, and wherein each transmission path comprises a plurality of sub-transmission paths
 set comprises a transmission path between every two switches in the DCN, and wherein each transmission path comprises a plurality of sub-transmission paths (see paragraphs [0119], [0134], [0149], and [0151], routing table upkeep or multiple routing protocols. Rather they each maintain their own table which includes information for each end device attached to the associated leaf device. The information includes the identity of the attached device and the port to which it attaches).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify adaptive systems and methods enhancing service quality of experience of Tomkins by including the pre-stored transmission path set comprises a transmission path between every two switches in the DCN, and wherein each transmission path comprises a plurality of sub-transmission paths suggested by Edsall. This modification would provide an efficient implementation of workload mobility to move a server or other end device from one place to another place on network without disruption read on paragraph [0036].

In regard claim 7, Tomkins teaches or discloses the traffic transmission method of claim 6, further comprising: 
generating the target transmission path (see paragraphs [0069], and [0080]).
adding the target transmission path to the transmission path set (see paragraph [130]).

In regard claim 15, Tomkins teaches or discloses a source switch in a data center network (DCN), the source switch comprising:
K direct connection switch groups (see Figs. 1 and 2);

an access port configured to connect to a server; and a switching chip (see Fig. 2) configured to:
receive, from the server and through the access port, target traffic (see Fig. 2, paragraphs [0047], and [0049], the site 54 can include an origin server 60 hosting the OTT content, one or more routers/switches 62, and a network element 64.At the end user 52, a Set Top Box 80 or equivalent is communicatively coupled to the ONT 76 for receiving the OTT content);
determine a target transmission path from the source switch to a destination switch based on a pre-stored transmission path set (see paragraphs [0069], [0109], and [0110], the optimization platform 40 can use the detailed flow information to map out the path that flow would traverse over the network topology and examine each of the network and compute components along the path. Determining a set of all streams traversing each network port (step 428), aggregating QoE for all streams in each stream set (step 430), assessing impact of port QoS on QoE of  its stream set (step 432), and sorting ports in order of impact of stream set QoE (step 434). Determine the route (sequence of traversed ports) from source to destination for each stream), 
send the target traffic to the destination switch over the target transmission path (see Fig. 2, paragraphs [0047], and [0049], the network 50 illustrates one configuration to deliver an OTT content stream to the end user 52. Components in the network 50 can include a data center/cloud site 54, a metro node 56, a captive office/head end 58, and the end user 52. The data flow for the OTT content is from the site 54 through the metro node 56 and the head end 58 to the end user 52. The site 54 can include an origin server 60 hosting the OTT content, one or more routers/switches 62, and a network element 64. The origin server 60 provides the OTT content through the one or more routers/switches 62 to the network element 64).
Tomkins may not explicitly teach or disclose wherein the pre-stored transmission path set comprises a transmission path between every two switches in the DCN, and wherein each transmission path comprises a plurality of sub-transmission paths.
	However, Edsall teaches or discloses the pre-stored transmission path set comprises a transmission path between every two switches in the DCN, and wherein each transmission path comprises a plurality of sub-transmission paths (see paragraphs [0119], [0134], [0149], and [0151], routing table upkeep or multiple routing protocols. Rather they each maintain their own table which includes information for each end device attached to the associated leaf device. The information includes the identity of the attached device and the port to which it attaches).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify adaptive systems and methods enhancing service quality of experience of Tomkins by including the pre-stored transmission path set comprises a transmission path between every two switches in the DCN, and wherein each transmission path comprises a plurality of sub-transmission paths suggested by Edsall. This modification would provide an efficient implementation of workload mobility to move a server or other end device from one place to another place on network without disruption read on paragraph [0036].

In regard claim 16, Tomkins teaches or discloses the source switch of claim 15, wherein the source switch further comprises a processor configured to:
generate the target transmission path (see paragraphs [0069], [0080]); and 
.

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 8-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 02/27/2021

/PHIRIN SAM/Primary Examiner, Art Unit 2476